Citation Nr: 1207125	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  06-17 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increase in a 10 percent rating for hypertension.

2.  Entitlement to an increase in a 10 percent rating for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from September 1953 to May 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In October 2009, the Veteran testified before the undersigned Veterans Law Judge at a hearing held in Washington, D.C.  A copy of the hearing transcript is associated with the claims folder.

A February 2010 Board decision addressed multiple claims.  The Board denied a rating greater than 10 percent for hypertension.  The Board also remanded claims involving entitlement to service connection for left shoulder disability, right knee disability, and left knee disability as well as a claim for a rating greater than 10 percent for sinusitis.

The Veteran appealed the Board's February 2010 decision involving the denial of a rating greater than 10 percent for hypertension to the United States Court of Appeals for Veterans Claims (Court).  By order dated December 20, 2010, the Court remanded this claim to the Board pursuant to the terms of a Joint Motion for Remand (JMR).

In a rating decision dated June 2011, the RO granted claims of entitlement to service connection for left shoulder disability, right knee disability and left knee disability.  As these benefits were granted in full, the issues are no longer before the Board for appellate review.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

While the hypertension claim was pending review before the Court, the RO developed and readjudicated the sinusitis claim.  In a written statement received in December 2011, the Veteran waived RO consideration of the newly developed evidence with respect to his hypertension claim.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's service-connected hypertension has been manifested by diastolic pressure predominantly less than 110 and systolic pressure predominantly less than 200.

2.  For the entire appeal period, the Veteran's service-connected sinusitis is not shown to result in three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.104, Diagnostic Code (DC) 7101 (2011). 

2.  The criteria for a rating in excess of 10 percent for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.97, DC 6513 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks higher disability ratings for his service-connected hypertension and sinusitis disabilities.  Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  See generally 38 U.S.C.A. § 5110(b)(2).

A 10 percent rating is warranted for hypertensive vascular disease (hypertension and isolated systolic hypertension) where diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or where the individual has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  38 C.F.R. § 4.104, DC 7101.  A 20 percent rating requires diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  Id.  A 40 percent rating requires diastolic pressure predominantly 120 or more.  Id.  A 60 percent rating requires diastolic pressure predominantly 130 or more.  Id. 

Notably, VA rating criteria separately evaluate hypertension from hypertensive heart disease and other types of heart disease.  38 C.F.R. § 4.104, DC 7101, Note 3.

The Veteran's sinusitis is currently rated under 38 C.F.R. § 4.97, DC 6513 as chronic maxillary sinusitis.  Sinusitis is rated according to the General Rating Formula for Sinusitis. 

Under the General Rating Formula, a noncompensable disability rating is warranted for sinusitis detected by X-ray only.  38 C.F.R. § 4.97, DC 6513.  A 10 percent disability rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.  A 30 percent disability rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.  A 50 percent disability rating is warranted for chronic sinusitis following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  Id. 

A note accompanying DC 6513 states that an incapacitating episode is defined as one requiring bed rest and treatment by a physician.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of the presence or absence of the claimed symptomatology.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue.  Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education. 

Hypertension

Applying the criteria to the facts of this case, the Board finds that the Veteran is not entitled to a rating greater than 10 percent for hypertension for any time during the appeal period.  In this respect, the credible lay and medical evidence shows that the Veteran's service-connected hypertension has been manifested by diastolic pressure predominantly less than 110 and systolic pressure predominantly less than 200.

The Board issued a decision in February 2010 which held that the Veteran's service-connected hypertension is manifested by no more than diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or a history of diastolic pressure predominately 100 or more requiring continuous medication for control.  This is a factually correct finding of fact.

The parties to the JMR asserted that the Board failed to properly discuss whether 3 blood pressure readings, which were taken on the same day, and which appear to meet the 20 percent criteria of DC 7101, were sufficient evidence to warrant an increased "staged rating" in this case.  To avoid any potential remand on this issue, the Board will report all blood pressure readings since the inception of this appeal in 2003 despite the fact that its finding of fact in February 2010 cannot be challenged as factually inaccurate.

At the outset, the Board notes that VA regulations instruct rating specialists to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  

VA regulations do not define the term "predominantly."  Notably, in promulgating the current version of DC 7101, VA noted that blood pressure readings were variable and expressed a concern that an adjudicative decision could be based on "readings taken on a single, perhaps unrepresentative, day."  62 Fed. Reg. 65201-01, 65215 (Dec. 11, 1997).  It was observed that the version of DC 7101 being replaced stated that the 40 and 60 percent ratings required careful attention to diagnosis and repeated blood pressure readings.

With regard to accuracy, two commentators to the final rule quoted Braunwalk, 818 as recommending at least three sets of blood tests over at least a three-month period while Harrison, 1001 recommended at least two measurements on two separate examinations.  Id.  VA decided on a standard of a hypertension diagnosis being confirmed by readings taken two or more times on each of at least three different days.  Id.

The above-regulatory history speaks to a recognition that blood pressure readings vary from examination to examination so that each reading must be read in the context of the entire record.  This policy fits with the term "predominant" which is synonymous with the term preponderate and is defined as "[h]aving greatest ascendancy, importance, influence, authority or force."  WEBSTER'S II NEW COLLEGE DICTIONARY, p. 870 (1995).

Historically, an RO rating decision dated July 1984 granted service connection for hypertension, and assigned an initial 10 percent rating under DC 7101.  The Veteran filed his current claim on appeal in June 2003.

For the current appeal period, the Veteran's blood pressure readings, recorded in private and VA clinical records and examination reports, have been as follows: 160/83 (July 2002), 134/78 (July 2002), 138/70 (August 2002), 148/79 (January 2003), self-report of averages of 130-150/70-90 (January 2003), 156/90 (January 2003), 148/79 (March 2003), 136/75 (April 2003), 146/76 (April 2003), 151/84 (April 2003), self-report of averages 130-140/70-80 (April 2003), 140/82 (April 2003), 156/81 (May 2003), 138/80 (May 2003), 146/82 (September 2003), self-report night readings of 190-195/90-100 (October 2003), 198/90 (October 2003), 199/95 (October 2003), 185/95 (October 2003), 171/90 (October 2003), 159/87 (October 2003), 135/73 (October 2003), 152/82 (January 2004), 163/83 (January 2004), 167/79 (February 2004), 146/66 (March 2004), 109/60 (April 2004), 208/104 (March 2005), 222/103 (March 2005), 213/98 (March 2005), 135/63 (September 2006), 139/64 (October 2006), 121/62 (October 2006), 150/72 (January 2007), 123/63 (January 2007), 127/66 (March 2007), 133/63 (April 2007), 122/61 (August 2007), 125/71 (August 2007), 145/76 (January 2008), 138/73 (January 2008), 158/80 (February 2008), 158/77 (April 2008), 170/70 (April 2008), 144/70 (May 2008), 153/69 (May 2008), 171/88 (May 2008), 167/82 (May 2008), 156/80 (May 2008), 142/66 (July 2008), 170/80 (September 2008), 177/78 (September 2008), 150/72 (February 2009), 148/74 (February 2009), 150/72 (February 2009), 145/70 (February 2009), 136/65 (March 2009), 133/61 (March 2009), 137/67 (May 2009), 112/66 (May 2009), 137/68 (August 2009), 131/64 (September 2009), 124/67 (November 2009), 124/66 (February 2010), 136/66 (February 2010), 138/66 (March 2010), 140/71 (April 2010), 155/64 (pre-stress test May 2010), 118/66 (post-stress test May 2010), 140/71 (November 2010) and 182/80 (December 2010).

Clearly, when taking into account the entire appeal period, the credible lay and medical evidence shows that the Veteran's service-connected hypertension has been manifested by diastolic pressure predominantly less than 110 and systolic pressure predominantly less than 200.  In this respect, the record contains 3 blood pressure readings out of 68 total readings which meet the criteria of systolic blood pressure greater than 200.  There is no reasonable argument when considering this time period that the Veteran's systolic pressures have predominantly been 200 or more.

The parties to the JMR appear to argue a potential staged rating "between March 2005 and May 2008."  For this time period, the Veteran had 22 blood pressure readings for which 3 systolic readings were greater than 200 - all on the same examination.  Thus, when truncating the time period as suggested by the JMR, the evidence conclusively shows that the Veteran's service-connected hypertension was manifested by diastolic pressure predominantly less than 110 and systolic pressure predominantly less than 200.

The Board observes that VA regulations do not define the time period in which to consider the range of blood pressure readings.  The Board refuses to assign a 20 percent rating based solely on the results of the March 2005 VA examination report, as such a finding would run counter to the expressed reservations made by VA in the final rule promulgating the current version of DC 7101 (a disability rating should not be based on "readings taken on a single, perhaps unrepresentative, day.") and the general accepted medical principles that accurate readings should be based on multiple blood pressure readings taken on at least two separate occasions.  See 62 Fed. Reg. 65201-01, 65215 (Dec. 11, 1997).

In this case, if the March 2005 VA examination results were excluded from analysis, then the record would contain no readings of diastolic pressure of 110 or more or systolic pressure of 200 or more.

The Board also finds no basis to determine that the Veteran's blood pressure readings more nearly approximate the criteria for a 20 percent rating under DC 7101.  There are only 6 occasions over the 68 total readings where systolic measures either meet 200mm or come within 10mm of 200mm.  There are no diastolic readings of 110mm and only 2 occasions out of 68 which come within 10mm of 110mm.  Overall, the Veteran blood pressure readings fall well short of meeting, or more nearly approximating, the criteria for a 20 percent rating under DC 7101.

In so finding, the Board has considered the Veteran's self-report of blood pressure readings.  For example, in January 2003, the Veteran self-reported blood pressure averages of 130-150/70-90.  In April 2003, he reported averages of 130-140/70-80.  In October 2003, he reported night readings of 190-195/90-100.  These self-reported blood pressure readings do not meet the criteria for a rating greater than 10 percent under DC 7101 and, when viewed in the context of the multitude of blood pressure readings taken during the appeal period, do not more nearly approximate the criteria for a higher rating under DC 7101.

The Board further observes that service connection is in effect for nephropathy secondary to hypertension with a 60 percent rating assigned.  This separate issue is not for consideration before the Board.

Additionally, the Board acknowledges that VA rating criteria allow for a separate rating for hypertensive heart disease and other types of heart disease.  38 C.F.R. § 4.104, DC 7101, Note 3.  To date, the Veteran has not been diagnosed with hypertensive heart disease.  A July 2003 echocardiogram was interpreted as showing mild left ventricular hypertrophy (LVH).  A November 2004 did not identify any LVH.

VA hypertension examination in May 2008 specifically found no evidence of hypertensive cardiovascular disease, which included consideration of a 1996 chest radiograph interpreted as showing cardiomegaly but a more recent echocardiogram showing no cardiomegaly.  Thus, there is no basis for a separate rating for hypertensive heart disease.

In sum, the Board finds that the credible lay and medical evidence overwhelming establishes that the Veteran's service-connected hypertension has been manifested by diastolic pressure predominantly less than 110 and systolic pressure predominantly less than 200 for the entire appeal period.  The blood pressure readings reported by the Veteran himself do not establish entitlement to a higher rating.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).

Sinusitis

Applying the criteria to the facts of this case, the Board finds that the Veteran is not entitled to a rating greater than 10 percent for service-connected sinusitis for any time during the appeal period.  In this respect, the credible lay and medical evidence does not show that the Veteran's service-connected sinusitis results in three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

Historically, the Veteran underwent sinusotomy due to chronic sinusitis during active service.  A July 1984 RO rating decision granted service connection for chronic sinusitis with headaches, and assigned an initial 10 percent rating under DC 6513. 

The Veteran filed his current claim for an increased rating in June 2003.  His relevant VA clinical records for the appeal period show that the Veteran was prescribed a 10-day course of antibiotic medication (amoxicillin) in April 2003.

On VA C&P examination in October 2003, the Veteran reported a history of two upper respiratory infections per year requiring antibiotic treatment.  He frequently used saline nasal spray and Flonase nasal inhaler.  He also reported recurrent right-sided headaches treated with Naprosyn.  For severe headaches, he took hydrocodone.  His headaches and upper respiratory infections seemed to be worse in the Spring and the Fall seasons.  He had headaches four to five times a week in the Spring and Fall seasons, and once or twice a week the rest of the year.  Examination resulted in diagnoses of no evidence of chronic sinusitis, and migraine headaches.

An RO rating decision dated November 2003 granted service connection for migraine headaches, and assigned an initial 10 percent rating.  The appropriate rating for the Veteran's headaches is not before the Board at this time.

Thereafter, VA clinical records reflect the Veteran's treatment for nasal allergic congestion in November 2003.  At that time, the clinician refilled a prescription for Flunisolide nasal inhaler.  The Veteran was next seen for allergic rhinitis in February 2004, at which time he was prescribed Flunisolide nasal inhaler as well as Loratadine.

In a statement received in March 2004, the Veteran reported treatment for sinusitis with Propoxyphene and Fluoxetine.  His VA treatment records at that time reflect treatment for rhinitis with Flunisolide nasal inhaler and Propoxyphene.  A sinus x-ray was negative, but a computerized tomography (CT) scan of the head was interpreted as showing left sphenoid inflammation.  The Veteran was prescribed antibiotics, cough syrup and nasal spray for sinusitis in June 2004.  In September 2004, the Veteran was given a 14-day prescription of antibiotic (amoxicillin) due to acute maxillary and right frontal sinusitis.  He continued to have sinus symptoms in October 2004.  

The Veteran sought treatment in March 2006 for sinus trouble, generally reporting symptoms which were worse in the Spring and Fall.  The Veteran was diagnosed with allergic rhinitis in April 2006, at which time a sinus x-ray was interpreted as negative.  The Veteran was treated with nasal saline spray, Flunisolide, Loratadine, Hydroxyzine and Motelukast.  In March and August 2007, the Veteran was treated for sinus headaches.  Notably, in March 2007, the Veteran was prescribed a course of antibiotics prior to a transurethral ultrasound needle biopsy of the prostate.  In April 2008, the Veteran was treated for allergic rhinitis with Nasalide, Loratadine, and saline nasal spray.  In May 2008, the Veteran resumed use of Singulair due to chronic sinusitis.  He reported having been prescribed antibiotics by a civilian physician. 

On VA C&P sinus examination in May 2008, the Veteran reported a history of 4 to 5 non-incapacitating episodes of sinusitis per year, which lasted 7 to 14 days in duration, associated with headaches and breathing difficulty.  In the last 12 months, he had two sinus episodes where oral antibiotics were utilized.  He had recently been treated with Augmentin.  He denied incapacitating sinusitis episodes.  He reported daily headaches with frequent difficulty breathing.  Examination demonstrated a 70 percent obstruction of the left nostril and a 30 percent obstruction of the right nostril.  There was maxillary tenderness.  A sinus x-ray was interpreted as negative.  The examiner diagnosed chronic sinusitis.  The examiner opined that the Veteran's chronic sinusitis had no effects on his usual occupation or his usual daily activities.

Thereafter, the Veteran's VA clinical records include a July 2008 consultation due to sinusitis.  He had been prescribed antibiotics by a civilian physician.  A September 2008 progress note included the Veteran's report of persistent sinus headaches being mildly relieved with medications which included Claritin, Singulair, nasal saline, and Nasalide.  A computed tomography (CT) scan in November 2008 was interpreted as not revealing much pathology except for very little mucosal thickening and open osteo meatal complex.  He was diagnosed with allergic rhinitis.  In February 2009, the Veteran's sinus pressure complaints were diagnosed as allergic rhinitis.  On August 24, 2009, the Veteran was prescribed a 10-day course of antibiotics due to acute sinusitis.  On September 21, 2009, the Veteran was given an additional 14 day course of antibiotics due to unresolved sinusitis. 

At his Board hearing in October 2009, the Veteran testified to three episodes of sinusitis in the last year requiring antibiotic treatment.  He described sinus pain of 11/10 severity.  His treatment included daily use of nasal spray and pain medication for headaches.  With severe episodes, the Veteran would spend 4 to 5 hours in a steamed-up bathroom.

Thereafter, a February 2010 VA treatment record noted that the Veteran was on antibiotics due to sinus congestion.

On VA C&P sinus examination in December 2010, the Veteran endorsed a history of one incapacitating sinusitis episode in the last year requiring 4 to 6 weeks of antibiotic treatment.  He also reported three non-incapacitating sinusitis episodes per year which lasted 5 to 6 days in duration.  Examination was significant for maxillary tenderness.  The examiner diagnosed chronic recurrent sinusitis manifested by frequent sinus pain, sinus pressure, sinus infections and headaches.  The Veteran was not employed.  The sinusitis disability was reported as preventing shopping, exercise, recreation, and traveling; having a severe effect on chores; having a moderate effect on feeding; having a mild effect on grooming; and having no effects on sports, bathing, dressing and toileting.

As reflected above, the lay and medical evidence reflects the Veteran's multiple treatments for chronic sinusitis and allergic rhinitis during the appeal period.  The Veteran is not service-connected for allergic rhinitis, so the schedular criteria pertaining to such symptomatology is not for application.  See generally 38 C.F.R. § 4.97, DC 6522 (evaluating allergic rhinitis according to the extent of nasal obstruction or the existence of nasal polyps).  

However, the medical record demonstrates that both disorders may manifest at the same time and does not clearly delineate nasal congestion episodes solely related to sinusitis or allergic rhinitis disability on all occasions.  As such, the Board will presume that all episodes of treatment are related to service-connected chronic sinusitis disability unless specifically diagnosed otherwise.  See Mittleider v. West, 11 Vet. App. 181 (1998) (holding that where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability). 

The record documents chronic sinusitis treated with antibiotics in April 2003, June 2004, September 2004, May 2008, July 2008, August 2009, September 2009 and February 2010.  None of these occasions involved antibiotic treatment for four to six weeks.  On VA C&P examinations in 2003, 2008 and 2010, the Veteran himself described no more than one incapacitating episode of sinusitis occurring in the last year.  

Additionally, in October 2009, the Veteran only testified to 3 episodes of sinusitis in the last year requiring any antibiotic treatment at all.  He did not, however, testify that these episodes required antibiotic treatment of at least four weeks duration.  As demonstrated above, the supporting documentation does not demonstrate any episodes of antibiotic treatment of at least four weeks duration.  

At his examination in 2010, the Veteran did testify to one instance of sinusitis requiring antibiotic treatment of at least four weeks duration.  But, even assuming the accuracy of this statement, the Veteran's own testimony does not endorse a history of three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment for any 12- month period during the appeal period.

As such, the lay and medical evidence demonstrates that a rating greater than 10 percent is not warranted based upon consideration of the frequency and duration of the Veteran's incapacitating episodes of chronic sinusitis, as defined by VA regulation. 

The Board also finds that the lay and medical evidence does not demonstrate that the Veteran's chronic sinusitis has been manifested by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting during any 12 month period.  The medical record documents the Veteran's treatment for sinus symptoms in April 2003, November 2003, February 2004, March 2004, June 2004, September 2004, March 2006, April 2006, March 2007, August 2007, April 2008, May 2008, July 2008, September 2008, November 2008, February 2009, August 2009, September 2009, and February 2010.

The above-history only reflects a 12-month time period between April 2008 and April 2009 wherein the Veteran was treated for sinus symptoms on six occasions.  However, the November 2008 and February 2009 episodes of sinus symptoms were diagnosed as allergic rhinitis.  Notably, the November 2008 diagnosis was supported by reference to CT scan findings.  

Overall, the Veteran's medical records do not demonstrate, or more nearly approximate, chronic sinusitis manifested by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting during any 12-month period.

Additionally, the Veteran's own testimony does not establish his entitlement to a higher rating based upon the frequency and duration of non-incapacitating episodes per year of sinusitis.  On VA examination in 2008, the Veteran described a history of 4 to 5 non-incapacitating episodes of sinusitis per year.  On VA examination in 2010, the Veteran described a history of 3 non-incapacitating episodes of sinusitis per year.  Thus, the Veteran's own description regarding the frequency and duration of non-incapacitating sinusitis episodes per year falls short of the criteria for a rating greater than 10 percent.

In sum, the Board finds that the credible lay and medical evidence does not show that the Veteran's service-connected sinusitis results in three or more incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  As the preponderance of the evidence is against the claim, the claim must be denied.  Ortiz, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).

Extraschedular consideration

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

With respect to the hypertension disability, the Veteran has been evaluated according to the effects associated with the currently manifested systolic and diastolic blood pressure readings.  A higher schedular evaluation is available, but the Veteran does not meet or more nearly approximate those criteria.  Furthermore, a separate rating has been assigned for the hypertension complication of nephropathy.  VA's Schedule of Ratings contemplates a separate rating for hypertensive heart disease, but the Veteran does not manifest this disorder.

With respect to sinusitis disability, the Veteran has been evaluated under alternative criteria such as the frequency and duration of incapacitating episodes of sinusitis, the frequency and duration of non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent discharge or crusting, chronic sinusitis following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  A higher schedular evaluation is available, but the Veteran does not meet or more nearly approximate those criteria.  Additionally, a separate schedular rating has been assigned for headaches.

In totality, the Board finds that the assigned schedular evaluations reasonably describe the Veteran's disability level and symptomatology.  As such, extraschedular referral is not warranted.

The Board also observes that the Veteran is not working.  In January 2008, the RO denied a claim of entitlement to a total disability rating based upon individual unemployability (TDIU).  This claim considered additional service-connected disabilities involving migraine headaches and hemorrhoids.  The Veteran did not appeal this issue, and has not sought to pursue the claim.  The parties to the JMR did not address this issue.  As such, the Board finds that a claim of entitlement to TDIU is not reasonably raised at this time.

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran filed his increased rating claims in June 2003.  The RO adjudicated these claims in a May 2004 rating decision without providing adequate VCAA notice.  A post-adjudicatory RO letter dated February 2005 notified the Veteran of the types of evidence deemed necessary to substantiate a worsening of his conditions as well as the relative duties upon himself and VA in developing his claims.

RO letters in April 2008 fully satisfied the generic type of content notice required in increased rating claims.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In this respect, the Veteran was notified of the types of evidence deemed necessary to substantiate a worsening of his condition and disablement caused by his condition, the relative duties upon himself and VA in developing his claim, how VA determines disability ratings, and how VA determines the effective date. 

At this stage in the appellate process, the Board finds that the Veteran's untimely receipt of fully compliant VCAA notice has not resulted in any prejudicial harm.  In this respect, following the April 2008 fully compliant notice, the RO cured the timing deficiency with readjudication of the claims in a June 2008 Supplemental Statement of the Case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  With respect to the hypertension claim, the parties to the JMR did not argue prejudicial error.  Furthermore, in February 2010, the Board remanded the sinusitis claim for further evidentiary development.  Overall, the Veteran has had ample opportunity to participate in the development of his claims.

VA has a duty to assist a claimant in the development of the claims.  This duty includes assisting the claimant in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained the Veteran's STRs and all relevant VA clinical records pertinent to the time periods at issue.  There no outstanding requests to obtain any additional VA records, or any private medical records for which the Veteran has identified and authorized VA to obtain on his behalf that are relevant to the limited issues being decided on appeal.  The Board is also not aware of any records in the possession of the Social Security Administration which are relevant to the issues at hand. 

The Board also finds that there is sufficient medical evidence of record to decide the claim.  With respect to the hypertension claim, the Veteran was last afforded VA examination in May 2008.  Thereafter, the record is amply supplemented by clinical records and additional VA examination reports containing blood pressure readings.  This evidence, in its totality, is clearly sufficient to decide this claim.

With respect to the sinusitis claim, the Board remanded the case in February 2010 for additional examination.  The examination report obtained, dated December 2010, contains all findings necessary to decide the claim.  This examination report is also supplemented by VA clinical records, which supplement the record concerning the frequency and duration of antibiotic prescriptions.

With respect to both issues, the Board does not find that the lay or medical evidence suggests an increased severity of symptoms since the last examination to the extent that a higher schedular rating may be possible.  Thus, there is no duty to provide further medical examination on these claims.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

Overall, the Board finds that the evidence of record is sufficient to decide the claims being decided on appeal, and that there is no reasonable possibility that any further assistance would aid in substantiating these claims absent the Veteran's cooperation.  Notably, the Veteran has not authorized VA to obtain his civilian treatment records for sinusitis, or provided them directly to VA, despite receiving notice that private records may be capable of substantiating the claim.  The duty to assist is not a one-way street, and it is the Veteran's ultimate responsibility to present and support his claims.  See Olsen v. Principi, 3 Vet. App. 480 (1992).  Hence, no further notice or assistance is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002). 


ORDER

The claim of entitlement to an increase in a 10 percent rating for hypertension is denied.

The claim of entitlement to an increase in a 10 percent rating for sinusitis is denied.





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


